DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Justin K. Murray on 2/28/2022.
The application has been amended as follows: 

Claim 1, line 5, the “the element” has been changed to –the at least one element--.

Allowable Subject Matter
Claims 1-6, 8 and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, either alone or in combination, does not teach the apparatus of claim 1 further comprising “wherein at least one vane extends out of the pipe”.  The closest prior art of record is discussed below.

Cote et al. (US 2006/0086141) teaches an apparatus (Fig. 1) for the separation of a gas (“air distillation plant”, paragraph 0054) at cryogenic temperatures, the apparatus comprising: 

the bend comprises a curvature (see curvature of bend of pipe in annotated Figure 1 by the Examiner) which has a radius (annotated by Examiner in Figure 2)
.


    PNG
    media_image1.png
    983
    926
    media_image1.png
    Greyscale

Figure 1: annotated Fig. 2 of Cote.


2
    PNG
    media_image2.png
    583
    1092
    media_image2.png
    Greyscale

Figure 2: annotated Fig. 2 of Cote.

Dimmock (US 2,662,553) teaches a pipe (Figs. 1 and 2) having a bend (a 90 degree bend) that does not comprise a curvature (See Fig. 2), and wherein profiled deflector vanes (Fig. 2, V1-Vn) are placed inside the bend, with their (the vanes) concavity towards the center of the bend forming a plurality of parallel curved ducts (spaces between each of the vanes), wherein the vanes provide control of the fluid flowing therethrough to minimize head loss of the 90 degree pipe (see column 1, lines 1-20). (Claim 1) Dimmock further teaches wherein at least two vanes (Fig. 2, V6 and Vn-1) are aligned parallel to one another along the bisector of the bend.


    PNG
    media_image3.png
    656
    974
    media_image3.png
    Greyscale

Figure 3: Fig. 1 of Dimmock.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763